Citation Nr: 0305400	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-41 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for jungle rot of both 
feet.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for skin symptoms as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from March 1968 to 
February 1970, and from September 1974 to April 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 RO rating decision.  

On February 21, 2003, the RO sent the veteran a letter 
notifying him about his rights in the VA claims process, and 
detailing the types of information and evidence he could 
submit to establish service connection.  The letter also 
advised him that he had 30 days from the date of the letter 
to provide any additional information or evidence to the RO 
concerning his claims.  Yet on the very same day, the RO also 
sent the veteran a separate letter in accordance with 38 
C.F.R. § 20.1304 (2002), advising him that his appeal had 
been certified to the Board, that his records would be 
transferred to the Board in Washington, D.C., and that he had 
90 days from the date of the letter (or until the Board 
issued a decision) to ask for Board hearing, send additional 
evidence, or appoint a new representative.  

Obviously, since the veteran was given 30 days to submit 
additional information and/or evidence to the RO, his claims 
will not be ready to be certified as being on appeal to the 
Board until the expiration of that 30-day period.  To avoid 
confusion and ensure proper appellate procedure, a remand is 
therefore necessary.  

Accordingly, this case is REMANDED for the following:

1.  Ensure that the veteran has had 30 
days from February 21, 2003, to submit 
any additional information or evidence 
concerning his claims for service 
connection for jungle rot of both feet, a 
gastrointestinal disability, a 
psychiatric disability, and skin symptoms 
as due to exposure to herbicides.  If the 
veteran does submit such information 
and/or evidence, all appropriate follow-
up development should be undertaken.

2.  Thereafter (assuming the veteran's 
claims for service connection have not 
been fully granted), send him and his 
representative another "90-day letter" 
in accordance with 38 C.F.R. § 20.1304 
(2002), advising that the appeal has been 
certified to the Board, that his records 
are being transferred to Washington, 
D.C., etc.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


